in ae department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas release number release date cae oe ss pens rice address address org address certified mail - return receipt dear date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court may 20xx this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated march 19xxx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s in our letters dated november 20xx and january 20xx we requested information necessary to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosure publication government entities division org address department of the treasury internal_revenue_service mail stop po box ogden ut date of this notice contact person id number contact telephone numbers employer_identification_number tax period s form s certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code irc is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809zf if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the irc you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and telephone number __ hours sincerely sunita lough director eo examinations eo ce enclosures publication publication form 886a report of examination form_6018 consent to proposed action - sec_7428 letter catalog number 34809zf form 886-a rev date name of taxpayer explanations of items l tax identification_number year period ended schedule number or exhibit org _ _- december 20xx legend org organization name state state xx date address address city city number number president president issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org has not provided the requested information for the form_990 for the tax_year ending december 20xx or filed form_990 for the tax periods ending december 20xx and december 20xx the organizations received their approval for tax exemption march 19xx the organization was established for the purpose of improving standards of care for animals used in research and testing supporting scientific alternatives to the use of live animals in research and improving standards for transporting animals exhibit a provides a list of the internal_revenue_service correspondence or phone contact to exempt_organization eo or power_of_attorney poa requesting that exempt_organization provide information pertaining to the form_990 for the year ending december 20xx the exempt_organization was also requested to file the form_990 for the tax periods ending december 20xx and december 20xx summary of exhibit a contact type correspondence sent phone contact date sent or called certified mail y n receipt signed date or phone response eo advised returns would be filed n a phone phone letter 11-04-xx 11-03-xx called president number sent letter to address city state left voice mail to return my call signed by president left voice mail to return my call per usps a notice was left to pick up the letter 01-26-xx letter returned marked unclaimed by usps number sent letter address city state sent draft letter for revocation address city state called president letter 03-18-xx 01-20-xx o1-21-xx letter n a y y y org has failed to respond to the internal_revenue_service correspondence for information pertaining to the form_990 for the tax period ending december 20xx and to file the forms for the tax periods ending december 20xx and december 20xx form_8 86-a rev department of the treasury - internal_revenue_service page -1- form 886-a rev date schedule number or exhibit explanations of items l name of taxpayer tax identification_number year period ended org december 20xx law c sec_501 organized and operates exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition reg c -1 a in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in form 886-a rev department of the treasury - internal_revenue_service page -2- form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended _org december 20xx the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax several attempts have been made to contact the organization in order to advise them of their delinquency in filing federal tax forms since the organization has not met the requirements to file federal returns they are not following the requirements for exempt status and fail to continues to qualify for tax exempt status organization’s position several attempts to contact the organizations have been made by either letters or phone calls the organization did receive one letter per the signed certified return receipt but they failed to respond due to the lack of response the organization's position is unknown conclusion is the irs's position that the organization failed to meet the reporting requirements under it sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 furthermore the organization has failed to establish that it continues to qualify for tax exempt status accordingly the organization's exempt status is revoked effective january 20xx form s u s_corporation income_tax return should be filed for the tax periods ending on or after december 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
